DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Amendment
This office action is responsive to the amendment filed on February 19, 2021.  Claims 1-7 and 9-15 are presently pending in the application.

Drawings
The drawings are objected to because of the unlabeled rectangular boxes shown in Figures 1-5.  The drawings should be provided with suitable descriptive legends.  See 37 CFR §§ 1.83 and 1.84 (n)-(o).
The drawings are objected to because of a multitude of stray marks and erroneous characters, as shown in Figs. 1-9.  The Examiner notes that it appears the file containing the uploaded replacement sheets became corrupted prior to upload.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2012/0137250 to Milne et al (herein Milne).
Milne discloses a method for assessing a wear-out of a patient interface configured to deliver a flow of breathable gas to an airway of a patient (system for monitoring and analyzing ventilator data, abstract), the method comprising: determining, with a wear-out assessment unit, wear-out data relating to the wear-out of the patient interface due to material degradation of at least a part of the patient interface (likelihood determination module 226 wirelessly receives data from a sensor disposed at least at the expiratory filter, which determines if the filter is clogged since last replacement, Para. [0101] lines 6-12, Para. [0071], Fig. 2), exchanging at least parts of the wear-out data between the patient interface and a communication device by a wireless communication (sensor wirelessly transmits data to the likelihood determination module associated with the ventilator system, Para. [0101]), and issuing on the communication device, depending on the wear-out data, a reminder to the patient to service and/or replace at least parts of the patient interface (when determination of a clogged expiratory filter is made, likelihood determination module 226 issues a prompt, the prompt is made to a user on display module 204, Paras. [0101] and [0104], Figs. 2 and 4).
Regarding claim 15, Milne discloses a non-transitory computer readable medium comprising a computer program for causing a computer to carry out a method for assessing a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, and 12 are rejected under 35 U.S.C. § 102 as being anticipated by US Pat. Pub. 2009/0199857 to Peake et al (herein Peake) in view of Milne.
Regarding claim 1, Peake discloses a wear-out assessment system (reminder system 5, Figs. 1-2) comprising a patient interface for delivering a flow of breathable gas to an airway of a patient (reminder system 5 is incorporated on cushion 45 of a breathing mask, Figs. 3-4, Para. [0045]), wherein the patient interface comprises a first wireless communication unit (RF receiver built into the mask, Para. [0070]), a communication device comprising a second wireless communication unit configured to wirelessly communicate with the first wireless communication unit (reminder system 5 includes an RF field emitter which wirelessly communicates with the RF receiver, Para. [0070]).  Peake does not disclose a wear-out assessment unit for determining wear-out data relating to a wear-out of the patient interface due to material degradation of at least part of the patient interface, wherein the first and second wireless communication units are configured to exchange at least parts of the wear-out data.
However, Milne teaches a ventilation system (Fig. 1) including a wear-out assessment unit (likelihood determination module 226, Para. [0071], Fig. 2) for determining wear-out data relating to a wear-out of the patient interface due to material degradation of at least part of the patient interface (likelihood determination module 226 wirelessly receives data from a sensor disposed at least at the expiratory filter, which determines if the filter is clogged since last replacement, Para. [0101] lines 6-12, Fig. 2), wherein the first and second wireless communication units are configured to exchange at least parts of the wear-out data (at least sensor data and commands to take data samples are exchanged between the sensor and the controller, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reminder system of Peake to be a wireless data sensor as taught by Milne in order to utilize a well-known data gathering tool with the expected result of improving treatment efficacy (Milne Para. [0020] lines 21-25).
Regarding claim 2, the modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Peake further discloses wherein the wear-out assessment unit comprises a timer (clock/timer 95, Fig. 6) for measuring a usage time of the patient interface (once activated, timer 95 tracks time of usage, Para. [0057]) and the wear-out assessment unit is configured to determine the wear-out data based on the usage time (timer 95 runs until a predetermined threshold has been reached, Para. [0058]), or a counter for measuring a usage count of the patient interface (click counter counts the number times the mask components are clicked into position, Para. [0108]), and the wear-out assessment unit is configured to determine the wear-out data based on the usage count (click counter determines when usage count has exceeded a predetermined number of uses, Para. [0109]).
Regarding claim 3, the modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Peake further discloses wherein the wear-out assessment unit is configured to trigger the timer if an approach between the patient interface and the communication device is detected by the first and/or second wireless communication unit or the wear out assessment unit is configured to increase the counter if an approach between the patient interface and the communication device is detected by the first and/or second wireless communication unit (RF receiver triggers the timer when the communicable device is brought near the RF emitter, Para. [0070]).
Regarding claim 4, the modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Peake further discloses wherein the wear-out assessment unit is configured to trigger the timer or to increase the counter if the usage of the patient interface is detected (electronic reminder system 120 activates the timer 95 when the RF receiver detects an approach to the RF emitter, Paras. [0065] and [0070]).  However, Peake does not explicitly disclose the wear-out assessment unit comprising a sensor for detecting usage of the patient interface.
Modified Peake further discloses the wear-out assessment unit comprising a sensor for detecting usage of the patient interface (one or more sensors are affixed to or embedded in or near the patient interface 180 for tracking aspects of the ventilation system used to determine usage, such as for detecting clog status of the expiratory filter, Para. [0055] lines 13-16 and Para. [0101] lines 6-12).
Regarding claim 9, the modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Peake further discloses wherein the wear-out assessment unit comprises a determining component for determining a wear-out level of the patient interface based on a recorded wear-out of the patient interface (likelihood determination module 226 determines if the filter is clogged since last replacement, based on sensed data, Para. [0101] lines 6-12, Fig. 2), an evaluation component for evaluating the wear-out level and for outputting a wear-out event if the wear-out level exceeds a predetermined wear-out threshold (when determination of a clogged expiratory filter is made, likelihood determination module 226 issues a prompt, Para. [0101])
However, Milne teaches a ventilation system (Fig. 1) including a presentation component for issuing a reminder to the patient based on the wear-out event (the prompt is made to a user on display module 204, Para. [0104], Figs. 2 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peake to be a display module as taught by Milne in order to utilize a well-known display device with the expected result of a readily accessed and user-friendly GUI (Milne Para. [0105]).
Regarding claim 10, the modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Peake further discloses wherein the communication device is a mobile communication device or a therapy device for providing pressurized air to the patient interface (data sensor is associated with the expiratory valve of the ventilator system, Para. [0101]).
Regarding claim 12, Peake discloses a patient interface for delivering a flow of breathable gas to an airway of a patient (mask, Figs. 3-4, Para. [0045]) comprising a wireless communication unit for wirelessly communicating with a communication device (RF receiver built into the mask communicates wirelessly with RF field emitter, Para. [0070]), 
However, Milne teaches a ventilation system (Fig. 1) including a wear-out assessment unit (likelihood determination module 226, Para. [0071], Fig. 2) for determining wear-out data relating to a wear-out of the patient interface due to material degradation of at least part of the patient interface (likelihood determination module 226 wirelessly receives data from a sensor disposed at the expiratory filter, which determines if the filter is clogged since last replacement, Para. [0101] lines 6-12, Fig. 2), wherein the wireless communication unit are configured to exchange at least parts of the wear-out data via the wireless communication with the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reminder system of Peake to be a wireless data sensor as taught by Milne in order to utilize a well-known data gathering tool with the expected result of improving treatment efficacy (Milne Para. [0020] lines 21-25).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Peake and Brydon, as applied to claim 4 above, in further view of US Pat. Pub. 2016/0193437 to Bao et al (herein Bao).
Regarding claim 5, the now modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  Peake, as modified above, does not disclose wherein the sensor comprises a motion sensor for measuring a movement of the patient interface.
Bao, however, teaches a control for a respiratory device (CPAP device 200, Fig. 1) including wherein the sensor comprises a motion sensor (accelerometer 258, Para. [0137]) for measuring movement of the patient interface (accelerometer 258 utilized to monitor patient movement, Para. [0137]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reminder system of Peake to incorporate the motion sensor as taught by Bao in order to provide a reliable method of determining usage of the patient interface through use of a well-known type of sensor.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Peake and Milne, as applied to claim 4 above, and further in view of US Pat. 6,240,921 to Brydon et al (herein Brydon).
Regarding claim 6, the now modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  
Peake, as modified above, does not disclose wherein the sensor comprises one or more of the following: a contact sensor for detecting a contact between the patient interface and a patient's face, a pressure sensor for detecting a contact pressure between the patient interface and the patient's face, a temperature sensor for detecting a temperature of a skin contact surface of the patient interface; a humidity sensor for detecting an amount of moisture in an area between the patient interface and the patient's face; an elongation sensor for detecting an elongation within a headgear of the patient interface.
However, Brydon teaches a CPAP control system (controller 8, Figs. 1a-4b) including wherein the sensor comprises one or more of the following sensor types: a contact sensor for detecting a contact between the patient interface and a patient’s face or a pressure sensor for detecting a contact pressure between the patient interface and the patient’s face (contact sensors in the form of electrodes 5, 6, 7 located in the CPAP mask detect changes in surface resistance, capacitance, or inductance from contact with patient’s skin, Col. 4 lines 44-67, Figs. 3a-c; pressure sensor in the form of electrical switch 10 or gas sac 11 which is depressed when mask is brought into contact with patient’s face, Col. 5 lines 1-16, Figs. 4a-b).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the wear-out assessment unit of the modified reminder system of Peake to incorporate the contact or pressure sensor as taught by 

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Peake and Milne, as applied to claim 1 above, and further in view of Bao.
Regarding claim 7, the modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Peake further discloses wherein the wear-out assessment unit is configured to determine the wear-out data based on the properties of a captured image (sensor 60 is configured to determine wear-out data based on optically obtained changes to opacity/transparency or stress-whitening from repeated bending, Para. [0049]).  Peake, as modified above, does not disclose wherein the wear-out assessment unit comprises a camera for capturing an image of the patient interface.
However, Bao teaches a control for a respiratory device (CPAP device 200, Fig. 1) including a camera (image sensor/camera 260) for capturing an image of the patient interface (camera 60 is aimed at the patient interface to visually determine data about the interface, Para. [0138]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the wear-out assessment unit of the modified reminder system of Peake to incorporate the camera as taught by Bao in order to capture a visual image of the interface for analysis through use of a well-known type of image capturing device.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Peake and Milne, as applied to claim 10 above, and further in view of Brydon.
Regarding claim 11, the modified Peake discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.  Peake further discloses detection of an approach between the first and second wireless communication units (when RF receiver comes into proximity of the RF emitter, control chip 130 generates an activation signal for the timer), but does not disclose wherein the therapy device is configured to be activated if an approach between the patient interface and the therapy device is detected by means of the second wireless communication unit.
However, Brydon further teaches wherein the therapy device is configured to be activated if an approach between the patient interface and the therapy device is detected (when mask 1 is detected in use, by contact sensors 5, 6, 7 or pressure sensors 10, 11 as discussed above, the CPAP machine is automatically activated, Col. 5 lines 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic reminder system of the modified reminder system of Peake to incorporate the automatic activation signal to the therapy device as taught by Brydon in order to automate a manual activity to accomplish the same result as the manual activity.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Milne in view of US Pat. Pub. 2012/0240927 to Bathe et al (herein Bathe) and Peake, collectively.
Regarding claim 14, Milne discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.  Milne further discloses including retrieving initial patient 
However, Bathe teaches a gas delivery system (Fig. 1) including identifying the patient interface by means of the initial patient interface data (CPU 210 compares current initial data, retrieved from CPU memory 212, to current data to determine expiration, Para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retrieving initial interface data step of Milne to include the interface identification as taught by Bathe in order to automate a manual activity, i.e. visually retrieving interface data and identifying the mask, to accomplish the same result as the manual activity.
Milne, as modified above, does not disclose wherein issuing the reminder comprises prompting the patient whether at least parts of the patient interface should be ordered from a mask distributor, and ordering the parts of the patient interface in response to an order of the patient
However, Peake teaches a mask reminder system (5, Fig. 1) wherein issuing the reminder comprises prompting the patient whether at least parts of the patient interface should be ordered from a mask distributor (electronic reminder system 120 emits a visual or audio signal to remind patient to order a replacement mask, Para. [0061]), and ordering the parts of the patient interface in response to an order of the patient (once reminded, patient orders replacement parts from a distributor, Para. [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reminder issuance step of .

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant's arguments filed with respect to the drawing objections of Figs. 1-5 have been fully considered but they are not persuasive.  Specifically, Applicant argues that 37 C.F.R. § 1.83 or 37 C.F.R. § 1.84 do not require the rectangular boxes to be labeled.
The Examiner disagrees.  Specifically, 37 C.F.R. 1.84(n) discusses graphical drawing symbols for conventional elements.  As Applicant argued (see Arguments page 8), the Examiner does not find rectangular boxes are not graphical drawing symbols.  However, contrary to Applicant’s arguments, 37 C.F.R. 1.84(n) goes on to say that “other symbols which are not universally recognized may be used, subject to approval by the Office…if they are readily identifiable” (emphasis added).  As the unlabeled rectangular boxes are found to be not readily identifiable, the Examiner is requiring an appropriate label or legend.
Applicant’s arguments with respect to the rejection of claim 15 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 15 has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-7 and 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0247620 to Armstrong et al, US 2015/0250972 to Haibach et al, and US 2007/0095350 to Darkin et al each recite an oxygen delivery system including sensors associated with the patient interface.
US 2009/0241962 to Jafari et al recites a ventilation system that adjusts pressure delivery based on properties of the patient interface.
US 2011/0043357 to Peatfield et al, US 2009/0071478 to Kalfon, and US 2014/0020684 to Klasek et al each recite a medical device including issuing an alert when a component needs to be replaced. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785         

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785